United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40618
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

J. GUADALUPE DELGADO-RAMIREZ, also known as Zeferino Bazaldua-
Ramirez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:03-CR-868-3
                      --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     J. Guadalupe Delgado-Ramirez appeals the 60-month sentence

imposed following his guilty plea conviction for possession of

marijuana with intent to distribute.   Delgado-Ramirez argues that

the district court did not properly describe the terms of his

appeal waiver in his plea agreement and, thus, it was not

knowingly and voluntarily executed and does not bar his appeal.

     The district court’s statement during rearraignment that

Delgado-Ramirez could appeal an “illegal sentence” indicated that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40618
                                  -2-

there may have been exceptions to the waiver other than those

specifically stated.    The district court did not review the

actual provisions of the waiver with Delgado-Ramirez and only

ascertained that Delgado-Ramirez understood an incorrect

summarization of the terms of the waiver provision in his plea

agreement.   A district court must ascertain that a defendant

understands provisions in his plea agreement waiving the right to

appeal.   FED. R. CRIM. P. 11(b)(1)(N).   In light of the district

court’s Rule 11 error, it cannot be said that Delgado-Ramirez

knowingly waived the right to challenge his conviction or

sentence, and, therefore, his appeal waiver does not bar the

instant appeal.    See United States v. Robinson, 187 F.3d 516, 517

(5th Cir. 1999).

     Delgado-Ramirez argues that the district court erred in

increasing his offense level by two levels pursuant to U.S.S.G.

§ 3B1.1(c) based on his having a supervisory role in the offense.

He argues that it precluded him from qualifying for the

application of the safety valve provision.

     A sentencing court’s determination that a defendant played a

leadership or supervisory role is a factual finding reviewable

only for clear error.     United States v. Parker, 133 F.3d 322,

329-30 (5th Cir. 1998).     Relevant factors in determining a

defendant’s role in the offense are “the exercise of decision

making authority, the nature of participation in the commission

of the offense, the recruitment of accomplices, the claimed right
                             No. 04-40618
                                  -3-

to a larger share of the fruits of the crime, the degree of

participation in planning or organizing the offense, the nature

and scope of the illegal activity, and the degree of control and

authority exercised over others.”     U.S.S.G. § 3B1.1, comment.

(n.4).    The district court’s findings reflect that Delgado-

Ramirez was responsible for recruiting accomplices to the

offense, that he participated in the planning of how the offense

would be carried out and that he directed the others involved in

the offense.     Delgado-Ramirez has not rebutted this evidence

reflecting Delgado-Ramirez’s supervisory role in the offense.

See id.    The district court did not clearly err in making an

adjustment for Delgado-Ramirez’s supervisory role in the offense.

Parker, 133 F.3d at 329-30.

     AFFIRMED.